     Case 3:19-cv-00751-GPC-KSC Document 111 Filed 01/13/21 PageID.1112 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     AARON RAISER,                                   Case No.: 19cv751-GPC(KSC)
12                                Plaintiff,
                                                       ORDER DENYING PLAINTIFF’S
13     v.                                              MOTION FOR RECUSAL
14     SAN DIEGO COUNTY, et al,
                                                       [Doc. No. 89]
15                               Defendants.
16
17          Before the Court is plaintiff’s Motion for Recusal. [Doc. No. 89.] In this Motion,
18    plaintiff argues that the undersigned Magistrate Judge should recuse from this case. 1
19    The main reason for the Motion is that plaintiff does not like prior rulings on discovery,
20    scheduling, and other matters. In addition, plaintiff does not like the Chambers Rules for
21    resolving discovery disputes, because he believes they are too complex and have resulted
22    in defense counsel turning discovery into a game.
23          Based on statements made in his Motion, it is also apparent plaintiff has reviewed
24    metadata embedded in Court documents and makes unfounded and unsupported
25
26
      1
27          Plaintiff’s Motion also states that the undersigned Magistrate Judge indicated
      during the Early Neutral Evaluation Conference that “she would have to recuse.” [Doc.
28    No. 89-1, at p. 4.] This is false.
                                                   1
                                                                                   19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 111 Filed 01/13/21 PageID.1113 Page 2 of 3



1     accusations based on speculation that clerical and other staff employed by the Court are
2     routinely drafting and entering orders on their own without the approval of any of the
3     judges assigned to cases. In this regard, plaintiff’s Motion includes baseless conspiracy
4     theories that judges have “given their electronic signatures to staff [] effectively mak[ing]
5     them judges;” “judges are allowing their staff and central staff to issue rulings and orders
6     in plaintiff’s cases without being aware what is going on;” and judges are being “duped”
7     and “lied to” by their staff who “hate” plaintiff and cause the judges to be biased against
8     him. [Doc. No. 89-1, at pp. 3-4.] The Court will simply not countenance any such
9     meritless and untrue allegations. Contrary to plaintiff’s baseless allegations, the staff
10    members whose names can be seen in the metadata have only had some ministerial or
11    other clerical involvement in processing Court documents. For example, the Court is
12    aware that one of the staff members whose name is shown in the metadata was only
13    responsible for creating a Word template or form that is used to make it easier to type the
14    caption when drafting a court order. 2
15          With respect to recusal, Title 28, United States Code, Section 455(a) states as
16    follows: “Any justice, judge, or magistrate judge of the United States shall disqualify
17    himself in any proceeding in which his impartiality might reasonably be questioned.”
18    28 U.S.C. § 455. Some factors are “not ordinarily sufficient to require a § 455(a)
19    recusal.” Clemens v. U.S. Dist. Court for Cent. Dist. of California, 428 F.3d 1175, 1178–
20    79 (9th Cir. 2005). Factors considered insufficient to require recusal include “prior
21
22
23
24    2
             In addition to his unfounded and unsupported accusations of inappropriate conduct
25    in this case, plaintiff’s Motion makes extraneous, irrelevant, and speculative allegations
      of misconduct in other cases. These matters are not properly before this Court and will
26
      not be addressed herein. In connection with these allegations, plaintiff requests that “the
27    presiding/chief judge of this court” review his Motion and the other cases cited therein.
      This request is denied.
28

                                                    2
                                                                                    19cv751-GPC(KSC)
     Case 3:19-cv-00751-GPC-KSC Document 111 Filed 01/13/21 PageID.1114 Page 3 of 3



1     rulings in the proceeding” and “[r]umor, speculation, beliefs, conclusions, innuendo,
2     suspicion, opinion, and similar non-factual matters.” Id.
3           “Absent a factual showing of a reasonable basis for questioning his or her
4     impartiality, or allegations of facts establishing other disqualifying circumstances, a judge
5     should participate in cases assigned. Conclusory statements are of no effect. Nor are [a
6     litigant’s] unsupported beliefs and assumptions. Frivolous and improperly based
7     suggestions that a judge recuse should be firmly declined.” Maier v. Orr, 758 F.2d 1578,
8     1583 (Fed. Cir. 1985).
9           Here, plaintiff has not presented any factual basis or evidence that would
10    necessitate a recusal in this case. First, the Court’s prior rulings that plaintiff considers
11    unfair or unfavorable to him are not a valid basis to disqualify a judge from a case.
12    Second, the other reasons plaintiff has cited is his Motion for Recusal are all based on
13    unsupported and unfounded speculation rather than facts or evidence. In other words, no
14    disqualifying circumstances have been presented, so the Court finds that recusal in this
15    case would not be appropriate.
16          Based on the foregoing, IT IS HEREBY ORDERED that plaintiff’s Motion for
17    Recusal is DENIED for failure to present any facts or evidence indicating the
18    undersigned Magistrate Judge’s “impartiality might reasonably be questioned.” 28 U.S.C.
19    § 455(a).
20          IT IS SO ORDERED.
21    Dated: January 13, 2021
22
23
24
25
26
27
28

                                                     3
                                                                                      19cv751-GPC(KSC)
